DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-10, 13-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (US 2015/0171207 A1; hereinafter, “Liang”, which is a prior art of record).
Regarding claims 1, 2 and 5-8:
	re claims 1, Liang discloses (in Figs. 1-2) a capacitor, comprising:
a first electrode 152 [0018, 0020] comprising a conductive back-end-of-line layer (in [0018], Liang discloses interconnect structure 120 is formed in a BEOL process, and in Fig. 1, it is clear metal lines 124 are part of BEOL structure 120; accordingly, if structure 120, which includes metal line 124, is a BEOL structure, then the structure shown above 120, in Fig. 1, is also a BEOL structure);
	a second electrode 158/116 [0020] comprising a nitride based metal [0023, 0026]; and
an etch stop layer 154 [0020] between the first electrode and the second electrode,
wherein the second electrode 158/116 includes a via 116 connecting to upper layer routing 160 (Fig. 1 and [0021]);

re claim 2, the capacitor of claim 1, in which the etch stop layer 154 comprises a high-K material or a combination of the high-K material and a low-K material [0033];

re claim 5, the capacitor of claim 1, in which the etch stop layer 154 (Fig. 2) is in one layer of a lower four back-end-of-line layers (152a. 152b, 152c, 154 in Fig. 2);

re claim 6, the capacitor of claim 1, in which the etch stop layer 154 comprises a thickness between five to ten nanometers ([0025], e.g., 7-10000 angstroms encompasses 50-100 angstroms);
re claim 7, the capacitor of claim 1, in which the first electrode 152 [0023] comprises copper (Cu), cobalt (Co), or ruthenium (Ru); and 

re claim 8, the capacitor of claim 1, in which the second electrode 158/116 [0023, 0026] comprises titanium nitride (TiN), tantalum nitride (TaN) or tungsten nitride (WN).
Therefore, Liang anticipates claims 1, 2 and 5-8.
Regarding claims 9, 10, 13 and 14:
These claims are essentially drawn to a process for acquiring the capacitor in claims 1, 2, 5 and 6, wherein all pertinent limitations of the current claims are recited in claims 1, 2, 5 and 6; accordingly, Liang anticipates claims 9, 10, 13 and 14 for reasons similar to those provide above with respect to claims 1, 2, 5 and 6.

Regarding claims 15, 16, 19 and 20:
re claim 15, Liang discloses (in Figs. 1-2) a capacitor, comprising:
means 158 [0020] for interconnecting fabricated devices and wiring interconnects on a substrate;
an electrode 152/116 [0018, 0020] comprising a nitride based metal; and
an etch stop layer 154 [0020] between the interconnecting means and the electrode,
wherein the second electrode 152/116 includes a via 116 connecting to upper layer routing 160 (Fig. 1 and [0021]);

re claim 16, the capacitor of claim 15, in which the etch stop layer 154 comprises a high-K material or a combination of the high-K material and a low-K material [0033];

re claim 19, the capacitor of claim 15, in which the etch stop layer 154 is in one layer of a lower four back-end-of-line layers (152a. 152b, 152c, 154 in Fig. 2); and

re claim 20, the capacitor of claim 15, in which the etch stop layer 154 comprises a thickness between five to ten nanometers ([0025], e.g., 7-10000 angstroms encompasses 50-100 angstroms).
Therefore, Liang anticipates claims 15, 16, 19 and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3, 4, 11 and 12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Won et al. (US 2007/0034988 A1; hereinafter, “Won”, which is a prior art of record).
Regarding claims 3, 4, 17 and 18:
	Liang anticipates claims 1 and 15 and discloses high-K materials for the etch stop layer (e.g., see [0036]), but Liang does not disclose materials such as doped carbon and aluminum nitride or oxygen doped aluminum.   However, Won teaches, in a device similar to that of Liang, a high-K dielectric layer of a capacitor can include a combination of materials that would provide doped carbon and aluminum nitride or oxygen doped aluminum (e.g., see Won, [0022\]).
	It would have been obvious to one of ordinary skill in the art to modify Liang by specifically incorporating materials such as doped carbon and aluminum nitride or oxygen doped aluminum, because Won teaches/shows such materials were well suitable for a capacitor high-K dielectric.  In other words, specifically using doped carbon and aluminum nitride or oxygen doped aluminum would have been an obvious matter of selecting known materials on the basis of their suitability.  Note it has been held to be within the general skill of a worker in the art to In re Leshin, 125 USPQ 416.

Regarding claims 11 and 12:
These claims are essentially drawn to a process for acquiring the capacitor in claims 3 and 4, wherein all pertinent limitations of the current claims are recited in claims 3 and 4; accordingly, Liang anticipates claims 11 and 12 for reasons similar to those provide above with respect to claims 3 and 4.

Remarks
Applicant’s remarks have been fully considered, but they are not persuasive.  Applicant asserts Liang does not disclose a first electrode comprising a conductive back-end-of-line (BEOL) layer.  The examiner respectfully disagrees because Liang discloses metal line 124 are part of structure 120 (see [0018]), and in Fig. 1, metal line 124 is in the structure (or continues with the structure) above structure 120.  Accordingly, the first electrode 152, which in on the same metallization layer as metal line 124, comprises a conductive BEOL layer. 
Applicant further asserts neither Liang nor Won discloses or suggests the second electrode includes a via connecting to upper layer routing.  As explain above, the second electrode (in Liang) is now interpreted to include both elements “158” and “116”; accordingly, Liang anticipates claim 1 as amended.
In sum, all claims are currently rejected on grounds similar to those presented in the prior Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LEX H MALSAWMA/Primary Examiner, Art Unit 2892